Citation Nr: 0808979	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-03 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1993 to July 1997 
and from September 1997 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The veteran was scheduled for a Board 
hearing; however, the record shows that he did not report to 
that hearing.  Thus, his request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. § 
20.704 (2007).  During the course of appeal, the veteran 
moved and jurisdiction over the case was transferred to the 
RO in Roanoke, Virginia.

The issue of entitlement to service connection for a left 
knee condition, to include as secondary to service-connected 
right knee disability, is addressed in the REMAND portion of 
the decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran currently does not have a right shoulder 
disability.


CONCLUSION OF LAW

A right shoulder condition was not incurred in or aggravated 
by active service, and it is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a December 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  In a February 2005 
letter, the RO reiterated the above and asked him to submit 
any further evidence he has in his possession that pertains 
to the claim.  A letter advising the veteran of the evidence 
needed to establish a disability rating and effective date 
was issued in March 2006.  The claims were last readjudicated 
in May 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

The Board acknowledges that the veteran was not informed of 
the information and evidence is needed to substantiate a 
claim based on secondary service connection.  However, as 
noted above, he was advised as to how to substantiate a claim 
for direct service connection, including the need to show 
that he has a present disability.  Furthermore, as will be 
shown below, the evidence fails to show that the veteran 
currently has a right shoulder disability.  Thus, the error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case the regulatory change does not 
impact the outcome of the appeal

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, private medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After review, the Board finds that the veteran currently does 
not have a right shoulder disability.  In this regard, the 
most recent medical evidence of record, an October 2006 VA 
examination report, reflects a normal clinical evaluation of 
the shoulder and normal x-rays.  The examiner stated that 
there is no diagnosis for the right shoulder condition 
because there is no pathology to render one.  Likewise, a 
March 2005 VA examination report reflects the examiner's 
statement that there is no pathology to render a diagnosis 
for the right shoulder condition.  

The Board notes that a January 2005 private medical records 
reflects an assessment of right shoulder pain, instability 
and laxity.  The Board observes, however, that the assessment 
merely lists symptoms.  Even if this assessment is a valid 
diagnosis, the March 2005 and October 2006 VA examination 
reports are more current and thus more probative on whether 
the veteran currently has a disability.  Furthermore, the 
October 2006 VA examination report reflects the opinion that 
the veteran's right shoulder complaints are not a 
continuation of his symptoms in service and that service did 
not permanently aggravate any right shoulder disability.  
Thus, the examiner negates any relationship between any 
current right shoulder condition and service.  

In light of the above, the Board observes that, in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  See 38 U.S.C.A. § 1110; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The Board also notes the veteran's 
complaints of pain; however, the Board observes that pain 
alone without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

Given the above, service connection for a right shoulder 
condition, to include as secondary to service-connected left 
shoulder disability, is not warranted.

The Board acknowledges the veteran's contention that he has a 
right shoulder condition related to service or service-
connected left shoulder disability.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for a right shoulder disability is denied.




REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's left knee claim.

At the March 2005 VA examination, the veteran reported that 
he had injured both knees in service during physical 
training.  He stated that the right knee had been injured 
more severely and that the left knee condition is due to 
compensating for the right knee.  At that time, however, 
there was no evidence of a left knee condition, so no opinion 
had been provided as to its etiology.

An October 2006 VA examination report reflects x-ray evidence 
of degenerative arthritic changes.  The examiner diagnosed 
the veteran with minimal degenerative joint disease of the 
left knee and opined that it is not related to service.  
However, he did not provide an opinion as to whether it is 
related to the right knee disability.

In a January 2007 rating decision, the RO granted service 
connection for a right knee disability.  

Initially, the Board notes that the veteran is now service-
connected for a right knee disability and the veteran has 
asserted that his left knee disability is secondary to the 
right knee disability.  The Board also notes that the RO has 
not adjudicated the veteran's left knee claim on a secondary 
basis.

In addition, the Board notes that the veteran has not been 
provided a proper VCAA notice with respect to the secondary 
service-connection aspect of his claim.  Thus, he should be 
provided corrective notice on remand.

Given the veteran's contention that his left knee condition 
is due to his now service-connected right knee disability, 
the Board finds that a medical opinion is needed in this 
case.  38 C.F.R. § 3.159(c)(4).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with respect to the claim for 
secondary service connection.

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for his left knee condition 
since February 2005.  After securing the 
necessary release, attempt to obtain these 
records.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature of his left knee condition and its 
possible relationship to his service-
connected right knee disability.  The 
claims file should be provided to and 
reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether the veteran's current left knee 
condition is caused by or aggravated 
(permanently worsened beyond natural 
progress of the disorder) by his service-
connected right knee disability.  If 
aggravation is shown, the examiner should 
quantify the degree of aggravation if 
possible.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

4.  After the above development has been 
completed to the extent possible, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


